A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/21 has been entered.
 
Applicants’ amendment has overcome the previous rejection.  As such an updated review of the prior art was conducted and the following new grounds of rejection are made.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The range is broader than the range in newly amended claim 1.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 3 and 5 to 9 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/190237, as interpreted by the English language equivalent Matsuyama in view of AU 729595 (cited in previous office action).
	Matsuyama teaches a thermoplastic resin composition that contains polycarbon-ate resin, a graft copolymer and a copolymer.  See for instance paragraph 22.  As this relates to the claim requirements please note the following.

	For condition (2) please see paragraph 67 which meets this condition.
	For condition (3) please see paragraph 80 which meets this condition.
	For the content of acrylonitrile in (C) see paragraph 67 which teaches 10 to 40 wt% vinyl cyanide which completely embraces the claimed range and specifically delineates a range value within the claimed range.
	For the graft ratio and reduced viscosity see paragraph 77 which teaches amounts of each that completely embrace the claimed ranges.
	For the particle size please see the preferred weight average particle size range as found in paragraph 39 which falls within the claimed range.
	For the rubbery polymer content please see paragraph 70 which teaches a range that completely embraces that claimed.
	For the molecular weight of the polycarbonate please see paragraph 31 which teaches a preferred range exactly as claimed.
	Note that, for the above prior art ranges that embrace the claimed ranges, one having ordinary skill in the art would have found the selection of an amount within the claimed range to have been obvious, with the expectation of obtaining useful results.
	In addition to that noted supra please see the working examples which show many of the specific embodiments as claimed.

	Examples 13 and 14 in Table 6 show an amount of polycarbonate as claimed while the copolymer (C) is prepared from styrene and acrylonitrile.
	Thus these teachings differ from that claimed in that 1) they do not specifically refer to the content of the rubbery polymer and 2) they do not specifically teach an oligomer content.
	With regard to this first difference please note that an amount within this claimed range is embraced by Matsuyama as this related to the total amount of rubber polymer in the graft copolymer as well as the total amount of graft copolymer in the composition.  For instance, considering a preferred upper amount of 70 parts by weight rubbery poly-mer in the graft copolymer (as found in paragraph 70) and an amount of graft copolymer of 20 parts (within the range of paragraph 25) the total amount of rubber polymer would be 14 wt%, within the claimed range.
	Note that paragraph 70 teaches adjusting the amount of rubber polymer in the graft copolymer in an effort to optimize the properties associated therewith such that the skilled artisan would have found an amount within the claimed range to have been obvious and within routine experimentation and/or optimization.
	With regard to the second difference, note that the AU reference teaches a composition containing each of a polycarbonate, a graft copolymer and a copolymer that is very similar to that claimed and thus can be considered analogous art.  This teaches a preferred oligomer content of less than 1%, showing in Table 1 that such a 
	In this manner each of the claimed conditions and limitations have been address-ed above and are either fully taught by Matsuyama or obvious over the teachings there-of with the exception of the claimed oligomer content, which is rendered obvious by the AU reference.  As such the composition of claim 1 is rendered obvious.
	For claim 2 again see the preferred range in paragraph 25 as well as Examples 13 and 14 in Table 6.
	For claim 3, note that supra regarding the amount of rubber polymer as the rejection rationale presently applies.
	For claim 5, while Matsuyama teaches a molded article it does not specifically teach a plated molded article.  The Examiner notes, though, that plating such molded articles, specifically ones prepared from the three main ingredients as claimed, is well known in the art and is quite common.  Applicants make reference to plating in the Background Art section of their specification.  With this in mind the skilled artisan would have found it obvious to plate the molded article in Matsuyama in an effort to obtain the known benefits and properties thereof.
	For claim 6 note that such amounts are well within the breadth of the teachings of Matsuyama.  Note for instance that Table 4 discloses total monomer amounts of 40 and 50 wt% (based on graft copolymer) such that the total amounts thereof in the composi-tions in Tables 5 and 6 meet this requirement.

	For claim 8 note that the specification of Matsuyama is replete with reference to impact value.  See also paragraph 144.  More specifically the Tables 5 and 6 both show values within the claimed range.  As such one having ordinary skill in the art would have been motivated to optimize and/or adjust the impact value of the composition therein, thus rendering obvious a value within the claimed range.
	For claim 9 note that fluidity is measured in paragraph 146 and Tables 5 and 6 show compositions within the claimed range.  As such one having ordinary skill in the art would have been motivated to adjust of the composition of Matsuyama in an effort to optimize this property.  From this the skilled artisan would have found a melt volume flow rate within the claimed range obvious.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.



Mgm
11/19/2021


/MARGARET G MOORE/Primary Examiner, Art Unit 1765